Citation Nr: 1109127	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for enuresis (claimed as bedwetting).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran had active military service from July 1977 to December 1977.

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Huntington, West Virginia, Regional Office Center (RO).  A hearing was held before a hearing officer at the RO in February 2007 and a videoconference was held before the undersigned Acting Veterans Law Judge at the RO in October 2007.  Transcripts of the hearings are associated with the claims folder.  

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for bedwetting but denied the claim on the merits.  [The Board now observes that the basis of the reopening was the receipt of relevant service treatment records not of record at the time of the October 1997 rating decision.  The correct posture of this case is actually a reconsideration of a decision on a claim for benefits based on newly discovered service records received after the initial decision on the claim.  See 38 C.F.R. § 3.156(c) (2010) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim)].  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court vacated that part of the Board's decision that denied the claim for service connection for enuresis and remanded the matter to the Board for action consistent with the decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the Memorandum Decision, the Court recognized that the Veteran served from July 1977 to December 1977 and that his service entrance examination report noted a history of bed wetting from ages 6 to 12.  Also, a September 1977 service medical record documented that the Veteran related that he had had enuresis since age 12; a September 1977 service medical record contained (1) an assessment of enuresis with a note that laboratory studies found no physical cause for the condition and (2) a referral to the mental health clinic for treatment of his symptoms; an October 1977 service medical record indicated a history of enuresis in childhood but stated that the current "physical work-up" was negative and that he was given a prescription for Imipramine; and a November 1977 service medical record noted a complaint of "weak bladder" and noted "enuresis under Rx by [mental health clinic] here.  Wants discharge."  The Court found that despite the notation in the Veteran's entrance examination report regarding a history of bedwetting, the Board performed its analysis pursuant to 38 U.S.C. § 1111, in a manner which is necessary when a condition is not noted upon entrance into service.  The Court contended that the Board did not discuss 38 U.S.C. § 1153 nor did it consider that portion of the Federal Circuit's decision in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) dealing with pre-existing disorders:  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  

Wagner, 370 F.3d at 1096 (quoting 38 U.S.C. § 1153) (citations omitted).  The Court maintained that the Board therefore "applied in a confusing fashion" the legal framework for analyzing whether the Veteran should be afforded the presumption of soundness and for whether he should be afforded the presumption of aggravation.  The Court noted that if necessary, the Board shall provide the Veteran with an additional medical examination to determine whether the Veteran's current enuresis is separate from his in-service condition or-if his in-service and current conditions are the same condition or of the same etiology-whether the in-service condition was aggravated during his service. 

The Board observes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b)  (2010) (emphasis added).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1) (2010) (emphasis added).  Here, the Court essentially found that the Board erred in declining to treat the Veteran's reported history of a problem with bedwetting at his entrance examination as a "notation of such condition" for purposes of determining whether the Veteran was entitled to the presumption of soundness with respect to that condition.  The Court's decision is the "law of the case."  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997).  As such, the Board must adjudicate the Veteran's claim under 38 U.S.C. § 1153 rather than 38 U.S.C. § 1111.  The Board finds it is necessary to afford the Veteran another VA examination to decide the claim.  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without 'good cause,' fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records from the Huntington VAMC or other appropriate VA medical facility dating since June 2006.

2.  Then, schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine the nature of enuresis (claimed as bedwetting), and to provide an opinion as to its possible relationship to service.  The claims file should be provided to and reviewed by the examiner, including the May 2007 VA examination report.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current enuresis disability, including any enuresis noted during the pendency of the claim, is etiologically related to in-service treatment for enuresis; if yes, 

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing enuresis underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up); if yes, 

(c)  Is the increase in severity of the enuresis clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any applicable question, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


